Citation Nr: 1713736	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-16 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable disability evaluation for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from May 1988 to June 2010; He retired from naval service after 22 years as a Senior Chief Boatswain's Mate (BMCS).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran resides within the jurisdiction of the RO in San Diego, California.  

The Veteran appeared at a videoconference hearing in October 2016 before the undersigned Veterans Law Judge, with the assigned Board Counsel acting as observer with the Veteran's consent.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral plantar fasciitis is more severe than what is currently contemplated with the assigned noncompensable rating.  He was last examined by VA in 2013, and has alleged that that examination did not adequately report the severity of his symptoms. The Board has determined that additional development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding Department of the Navy treatment records related to the care of the Veteran's feet, including from the Naval Medical Center in San Diego, California (Balboa Park), and all podiatric/orthopedic treatment records from any government or non-government medical provider. 

2.  Schedule the Veteran for a VA medical examinaton by a qualified medical examiner to determine: 

*What is the current severity of the Veteran's bilateral plantar fasciitis?

*To this extent, what limitations are expressly associated with plantar fasciitis, to include limitation of motion of the ankle and toe joints, pain, weakness, fatigability, and incoordination in the feet? 

*With respect to limitation of motion, the examiner should expressly consider flare-ups (Veteran asserts pain worse in the morning) and any additional limitations associated with weight-bearing on the feet.  

*In fully considering the condition at its most severe, the examiner should opine as to if the overall functional limitation associated with the plantar fasciitis is moderate, moderately severe, or severe.  The Veteran's competent reports of pain, to include at times of daily flare-up (morning, etc.), should be expressly taken under consideration when coming to a conclusion.  

ALL CONCLUSIONS ARE TO BE SUPPORTED BY APPROPRIATE EXPLANATIONS.  

3.  Following the above-directed development, re-adjudicate the claim for an increase.  Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




